8 F.3d 823
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Priscilla Penne WAUGH, Plaintiff-Appellant,v.Aaron J. JOHNSON;  N. Hector McGeachy;  Faye Lassiter;Diane Murray, Defendants-Appellees.
No. 92-6754.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 24, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-90-176-CRT-F)
Priscilla Penne Waugh, Appellant Pro Se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Priscilla Penne Waugh appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Waugh v. Johnson, No. CA-90-176-CRT-F (E.D.N.C. Oct. 31, 1990 & May 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED